Citation Nr: 1132701	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include as secondary to in-service herbicide exposure.

4.  Entitlement to service connection for a prostate disorder, to include as secondary to in-service herbicide exposure.

5.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to in-service herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's Board hearing testimony and submitted statements reflect his assertion that all of his claimed disabilities are the result of his in-service herbicide exposure while serving in the Republic of Vietnam.  The Board has phrased the issues on appeal to reflect this contention.

FINDINGS OF FACT

1.  In a statement received in March 2011, the Veteran withdrew his appeal of his claims seeking service connection for bilateral hearing loss and tinnitus.  

2.  None of the Veteran's claimed conditions are among the list of enumerated diseases for which presumptive service connection may be awarded based on presumed in-service herbicide exposure pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309, and no medical opinions of record provide such a link between herbicide exposure and the claimed disabilities.

3.  The Veteran's report of experiencing symptoms of his skin disorder continuously since service is not credible, and the only medical opinion of record addressing the etiology of the Veteran's skin disorder fails to link the condition to service.

4.  The Veteran reports that his currently-diagnosed eye, prostate, and psychiatric disorders developed at least several years after his discharge from service.

5.  There is no medical evidence of record linking the Veteran's currently-diagnosed eye, prostate, and psychiatric disorders to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for service connection for a skin disorder, to include as secondary to presumed in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for a bilateral eye disorder, to include as secondary to presumed in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5. The criteria for service connection for a prostate disorder, to include as secondary to presumed in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and as secondary to presumed in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim

In a statement received in March 2011, the Veteran indicated in writing that he wished to withdraw his appeal of his claims seeking service connection for bilateral hearing loss and tinnitus.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn these claims, there are no remaining allegation of error of fact or law with respect to the claim.  Therefore, dismissal of the Veteran's appeals for service connection for bilateral hearing loss and tinnitus is the appropriate action.  See 38 U.S.C.A. §  7105(d).  


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by a letter dated in April 2008, which informed the Veteran of the criteria for establishing service connection, and which was issued prior to the initial adjudication of the Veteran's claims.  

With respect to the duty to assist, the Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any relevant, available records that have not been obtained.   In that regard, the Board notes that the Veteran requested VA to obtain his treatment records from several private treatment providers, and all of that reported treatment is of record, with the exception of the Veteran's treatment records from Northwest Dermatological Group.  The RO requested these records from this provider twice and informed the Veteran of those attempts in an October 2008 letter.  The letter further informed the Veteran that while VA would make attempts on his behalf to obtain these treatment records, he was ultimately responsible for procuring them.

The Veteran was also afforded a VA examination to address the etiology of his current skin disorder, and the Board finds that the VA examination and corresponding medical opinion are sufficient in that a thorough physical examination was conducted and the opinion is supported by a sufficient rationale.  However, the Board does not find that a VA examination was warranted with regard to the Veteran's remaining claimed disorders, namely his eye, prostate, and psychiatric disorders, as the record does not reflect that the Veteran sought treatment or reported the symptoms of these disorders in service, and by his own account, the disorders manifested several years after his discharge from service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge.  The Board acknowledges that the undersigned Veterans Law Judge did not explain the bases of the prior determinations concerning the Veteran's claimed disorders during the March 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the Veterans Law Judge did suggest that the Veteran submit certain evidence to support his claims, namely evidence of ongoing treatment for these conditions over the years since his discharge from service, as may be reflected by medical insurance documentation and pharmaceutical prescription records.  Moreover, the Veteran's hearing testimony reflects his actual knowledge of the criteria for establishing service connection for his claims and his understanding that his claims had been denied largely based on the lack of continuity of symptomatology since service.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Furthermore, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

As to the specific contention that the veteran was exposed to certain herbicides (such as Agent Orange) in service, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Because the Veteran had service in Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

Skin Disorder

The Veteran contends that his currently-diagnosed skin disorder, which he describes as a pruritic photosensitive condition, initially manifested in service, thereby entitling him to service connection.

The Veteran's service treatment records reflect treatment for an unspecified form of a pruritic rash in service, as reflected by treatment records dated in December 1966, April 1967, August 1967, and December 1967.  However, no abnormalities of the Veteran's skin were noted on his separation physical examination nor specifically reported by Veteran on his corresponding medical history report.

The Veteran's post-service treatment of record first reflects a diagnosed skin disorder in July 2006, at which time VA treatment providers diagnosed the Veteran with a dermatological photosensitivity disorder.  Subsequent VA treatment records describe the Veteran's condition as photosensitive dermatitis and dermatitis with post inflammatory changes, possibly due to atopic dermatitis with photosensitivity and a seborrheic component.

Based on the Veteran's in-service dermatological complaints and evidence of a currently-diagnosed skin disorder, the Veteran was afforded a VA skin disorders examination in January 2009.  During the examination, the Veteran reported that he developed rash on his torso and extremities in 1980's, which he believes is related to the similar symptoms he experienced in service.  The VA examiner conducted a physical examination of the Veteran and diagnosed him with atopic dermatitis with post-inflammatory hyperpigmentation and photosensitive reaction.  

However, the examiner opined that the Veteran's currently-diagnosed skin disorder is less likely than not caused by or related to service or to in-service Agent Orange exposure.  In support of this opinion, the examiner stated that while the Veteran was treated for an unspecified "rash" in service, for which no specific diagnosis was assigned, the Veteran reported during the examination that his symptoms did not recur until the 1980's, at which time when he began having problems with itching of the torso, neck, and trunk, especially when in the sun.  Furthermore, the examiner stated that the Veteran's currently-diagnosed skin disorder, atopic dermatitis with residual post-inflammatory hyperpigmentation and photosensitive reaction, is not of the type which would have a 20-year lapse between symptoms.  The examiner further states that the Veteran's skin disorder had not been shown to be linked to Agent Orange exposure.

After reviewing the evidence of record, the Board finds that service connection for the Veteran's skin disorder is not warranted.  At the outset, the Board acknowledges that during his Board hearing, the Veteran testified that the examiner had erroneously transcribed the history of his skin disorder, in that he had continuous symptoms of his skin disorder since his discharge from service, with no gap between his symptoms in service and the recurrence of his symptoms in the 1980's.  However, the Board finds that the Veteran's statements regarding the continuity of his skin disorder symptoms are not credible.  In addition to his inconsistent statements offered during his 2009 VA examination and 2011 Board hearing, during his hearing the Veteran demonstrated a vague recall of his chronology of his post-service skin disorder treatment, insisted that all relevant treatment records had been destroyed, and appeared reluctant to seek alternative forms of documentation for his reported ongoing treatment for a skin disorder since service (as could be reflected by medical insurance records and prescription treatment records).  The Board finds that these factors, in their totality, undermine the Veteran's credibility on this issue.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Thus, the more credible chronology is that the current skin disorder manifested post-service in the 1980's.  Thus, the Board finds that the VA medical opinion predicated upon this history should be afforded probative value.  Additionally, the opinion is consistent with the evidence of record first reflecting dermatological treatment many years after service in 2006.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the opinion was rendered after a thorough review of the Veteran's claims file, and it is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

With regard to the Veteran's contention that his current skin disorder is attributable to his presumed herbicide exposure during service, the Board notes that the Veteran's currently-diagnosed skin disorder (variously referred to as atopic dermatitis with residual post-inflammatory hyperpigmentation and photosensitive reaction, photosensitive dermatitis, and dermatitis with post inflammatory changes, possibly due to atopic dermatitis with photosensitivity and a seborrheic component) is not among the list of enumerated diseases for which presumptive service connection may be awarded pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309.  Furthermore, the Veteran, as a lay person, is not competent to link his skin disorder to in-service herbicide exposure, and the VA examiner specifically addressed the potential relationship between the Veteran's skin disorder and herbicide exposure and found that there was no medical evidence linking the two.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

In sum, given the probative medical opinion failing to link the Veteran's skin disorder to service or presumed in-service herbicide exposure, the first treatment for a skin disorder many years after service, and the Veteran's incredible reports of experiencing the symptoms of his skin disorder continuously since his discharge from service, the Board finds that a basis for awarding service connection for a skin disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Bilateral Eye Disorder

The Veteran is seeking service connection for an eye disorder which he characterizes as allergic in nature and resulting in mucus in his eyes.  While the Veteran does not specifically contend that this eye disorder manifested in service, he nevertheless asserts that the condition should be service-connected, as he believes he developed his eye disorder as the result of in-service herbicide exposure.

The Veteran's service treatment records fail to reflect any treatment for eye complaints or any eye abnormalities noted during service.  Furthermore, no abnormalities of the Veteran's eyes were clinically assessed on separation from service, and in his corresponding separation medical history report, the Veteran denied ever having experienced any eye trouble. 

In his notice of disagreement with regard to the rating decision that denied his service connection claim, the Veteran reported that his eye disorder began in the early 1970's, and during his 2011 Board hearing, the Veteran testified that it initially manifested in the early 1980's.

The Veteran's post-service private treatment records reflect a diagnosis of chronic follicular conjunctivitis with blepharitis in May 1986, and the treatment record reflects the Veteran's report of experiencing these symptoms since 1983.  Subsequent private and VA treatment records reflect the Veteran's continued treatment for this disorder, which is also referred to as allergic conjunctivitis.

The Board does not find that the evidence of record suggests a relationship between the Veteran's currently-diagnosed allergic conjunctivitis and service.  The Board notes that the Veteran is competent to report the onset of his claimed eye disorder, as the symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran's reports of the onset of his condition are inconsistent, thereby undermining his reliability as an accurate historian.  While the Veteran initially reported that his eye disorder manifested in the early 1970's, several years after his discharge from service, he later amended the date of onset to the early 1980's, as reflected in his hearing testimony.  The latter chronology is supported by the Veteran's private treatment records, which reflect the Veteran's report of the onset of his allergic conjunctivitis in 1983.  Thus, even given the inconsistencies of the chronology reported by the Veteran, his eye disorder did not manifest in service or for at least several years thereafter.   Accordingly, the Board finds that the evidence of record does not suggest a direct link between the Veteran's claimed eye disorder (allergic conjunctivitis or chronic follicular conjunctivitis with blepharitis) and service, thereby failing to support a claim of direct service connection.

With regard to the Veteran's contention that his eye disorder is the result of his presumed in-service herbicide exposure, the Board notes that the Veteran's claimed eye disorder (allergic conjunctivitis or chronic follicular conjunctivitis with blepharitis) is not among the list of enumerated diseases for which presumptive service connection may be awarded pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran is not competent to provide a medical link himself, and neither his private nor VA treatment records suggest such a link, nor has the Veteran submitted a medical opinion providing such a nexus.

Thus, given the Veteran's report of the onset of his claimed eye disorder at least several years after his discharge from service, and given the lack of medical evidence linking his claimed condition to presumed in-service herbicide exposure, the Board finds that a basis for granting service connection for this eye disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Prostate Disorder 

The Veteran contends that his currently-diagnosed prostate disorder, benign prostate hypertrophy, should be service-connected, although he does not specifically assert that the condition manifested in service.  He has reported that in 1969, soon after his discharge from service, his private treating physician informed him that he would experience prostate problems early in life.  However, he asserts that his current prostate disorder manifested many years after service and that he developed a prostate disorder as the result of his presumed in-service herbicide exposure.

The Veteran's service treatment records fail to reflect any reference or reflect treatment for a prostate disorder, and no genitourinary abnormalities were noted during the Veteran's separation medical examination.  Additionally, the Veteran specifically denied ever having experienced frequent or painful urination on his separation medical history report.

The first post-service private treatment of record reflecting urological treatment is in 1995; however, the Veteran asserts that urological treatment dating back to 1982 is available but that he could only afford to pay for a portion of the copies.  (The record reflects that VA twice requested treatment records from this urological treatment provider but that the records were ultimately submitted by the Veteran.)  An April 1996 private urological operative report reflects the first diagnosis of benign prostate hypertrophy of record.  At the time of this treatment, the Veteran's reported history of experiencing recurrent obstructive uropathy for the past two to three years, as well as a history of prior recurrent urinary tract infections.  Subsequent private and VA treatment records reflect the Veteran's continued diagnosis of benign prostate hypertrophy.

The Board does not find that the evidence of record suggests a relationship between the Veteran's currently-diagnosed prostate disorder, benign prostate hypertrophy, and service, as the evidence does not reflect any symptoms of this disorder in service, and the Veteran himself does not assert that this disorder manifested either in service or for many years thereafter.  To the extent that the Veteran is asserting entitlement to service connection for his prostate disorder because it manifested within one year of his discharge from service (based on his report that he was advised in 1969 that he would experience prostate problems early in life), the Board notes that prostate disorders, including benign prostate hypertrophy, are not among the list of chronic diseases for which service connection is available if the disease manifested to a compensable degree within one year of discharge.  See 38 C.F.R. § 3.309(a) (2010).  Similarly, benign prostate hypertrophy is not among the list of enumerated diseases for which presumptive service connection may be awarded based on evidence of presumed in-service herbicide exposure pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309, and no medical evidence of record suggests such a causal connection.  As the Veteran himself is not competent to link his benign prostate hypertrophy to in-service herbicide exposure, there is no probative medical evidence of record supporting this theory of entitlement.

In sum, given the evidence of record reflecting that the Veteran's benign prostate hypertrophy manifested many years after service and the lack of probative medical evidence linking the Veteran's benign prostate hypertrophy to in-service herbicide exposure, the Board finds that a basis for granting service connection for a prostate disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Acquired Psychiatric Disorder 

The Veteran contends that he has a very mild acquired psychiatric disorder, which he has characterized as both depression and PTSD, that is related to service.  While his contentions are not clear, he appears to assert that he developed this psychiatric disorder as the result of his in-service experiences, including exposure to dead or injured soldiers while serving in Vietnam.  He reports that he developed anxiety and a fear of fire as the result of these experiences.  

The Veteran's service treatment records do not reflect that the Veteran reported any psychiatric symptoms or received any psychiatric treatment in service.  Additionally, no psychiatric abnormalities were noted on the Veteran's separation examination report, and the Veteran denied ever having experienced a number of psychiatric symptoms on his separation medical history report, including depression and nervous trouble of any sort.

The only mental health treatment of record (or reported by Veteran) is an August 2007 VA treatment record.  The record reflects that the Veteran reported being minimally exposed to combat during service, but that his in-service duties did involve aiding in retrieving injured troops.  The Veteran further reported that he now has fear of fire, which he seemed to attribute to service.  The treating medical professional diagnosed the Veteran with a mood disorder, not otherwise specified, which was characterized as either a mild major depressive disorder, dysthymia, or cyclothymia.  However, while the Veteran reported his in-service experiences when receiving this treatment, the treatment provider did not relate the Veteran's diagnosed psychiatric disorder to service.

As outlined above, to establish service connection, there must be a link between a currently-diagnosed disease or disability and disease or injury in service.  In the instant case, the Veteran does not report a continuity of psychiatric symptoms during and since his discharge from service; rather he reports that he developed a psychiatric disorder after service based on his in-service experiences.  However, while the Veteran is competent to report his in-service stressful experiences, he is not competent to link his current psychiatric disorder to those in-service experiences, and there is no medical evidence of record suggesting such a nexus.  See Layno, 6 Vet. App. at 469-71; Jandreau v. Nicholson, 492 F. 3d at 1372.  Furthermore, the Veteran has not been diagnosed with posttraumatic stress disorder (PTSD), a psychiatric condition known to manifest many years after service based on in-service traumatic experiences.  

Therefore, as the evidence of record fails to reflect the manifestation of any in-service psychiatric symptoms, the Veteran's report of continuity of psychiatric symptoms since service, or any medical evidence linking his currently-diagnosed psychiatric disorder to service, the Board finds that a basis for granting direct service connection for this condition has not been presented.

As the Veteran has asserted that all of his claimed conditions are the result of his in-service herbicide exposure, the Board will address this theory of entitlement with regard to the Veteran's acquired psychiatric disorder claim, as well.  However, as outlined above, psychiatric disorder are not among the enumerated diseases for which presumptive service connection is available based on in-service herbicide exposure, and there is no probative evidence of record providing such a link, as the Veteran himself is not competent to provide a medical nexus.

As the record fails to reflect a basis for awarding service connection for an acquired psychiatric disorder either as directly related to service or as secondary to in-service herbicide exposure, the Veteran's appeal of this claim is denied, as well.

ORDER

The appeal of the claim for service connection for bilateral hearing loss is dismissed.

The appeal of the claim for service connection for tinnitus is dismissed.

Service connection for a skin disorder, to include as secondary to presumed in-service herbicide exposure, is denied.

Service connection for a bilateral eye disorder, to include as secondary to presumed in-service herbicide exposure, is denied.

Service connection for a prostate disorder, to include as secondary to presumed in-service herbicide exposure, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and as secondary to presumed in-service herbicide exposure, is denied.

___________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


